Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 September 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
St Germain Sept: 16 1779
Notwithstanding my Industry, which I believe is equal to that of any new married Man, I have not been able to finish the Paper you left me. I am however far advanced & think I can promise it to you tomorrow morning at farthest.— I send my Servant to give you this Information least you should expect it to day, please to return my Bills by him if they are accepted.—
I likewise send by him the Copies of my Accounts which please to leave in your Bureau ’till I can come & compare them with the original.—
My Wife joins me in dutifull & affectionate Respects. I am ever your
J Williams J
  
Addressed: His Excellency / Doctor Franklin.
Notation: Jonathan Williams Sept. 16. 79—
